Title: To Alexander Hamilton from James Wilkinson, 20 January 1800
From: Wilkinson, James
To: Hamilton, Alexander


          
            Dear Sir
            Patapsco, off the Havanna Jany. 20th. 1800
          
          I have written officially to you this Day, under cover to the Minister of War agreably to form, and I address this to you direct at New York, by way of collateral security to my purpose, through the Hands of our Consul in the Havanna, who will probably receive it in the course of the Day, by a vessel now in Company with us & bound to that port—
          From the 24th. Ultmo., until the Day before the last, we have been pelted by pitiless storms, & buffeted about by the inexorable waves, since the last period we are blessed with favourable breezes, & our present prospects are flattering, but as the Element on which we float, is as inconstant as the Clouds, & more so than any thing compared to them, I dare not indulge anticipations of any kind, tho’ all my feelings & my Senses lie on the rack of suspense—perhaps eight Days may find us at the mouth of the Mississippi—
          The Store Brig has proved a drag Sail to the voyage—overloaded & without motion, she lies like a log on the waves, & correctly speaking, she has sailed more under the Water than above it—that She should have escaped wreck exceeded my Hopes “tant pour l’Epargne”—
          I have heretofore made a voyage of fifty five Days, but never suffered so much in Mind or Body as during the present, for I have been tortured by incessant vertigos, nauseas, & Head Aches, and amidst the derangements of nerve, have been three times menaced with a speedy termination of all my travels terrene & aquatick—my Mind can realize no more awful Scene in Nature, than rain, wind, waves, & a Seashore, amidst profound darkness—if you have twenty Sons forswear them the Sea, as the life is fit for Monsters only—
          Adieu my Dear General, may you never experience the anxieties which I am suffering for my professional Engagements & for my beloved Family—most respectfully & affectionately I am Your
          
            Ja Wilkinson
          
          Majr. Gl. Hamilton
        